Citation Nr: 0829934	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected compression fracture of L2 with 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970. 

This matter comes before the Board of Veterans'  Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The veteran testified at a personal hearing before a Decision 
Review Officer, sitting at the RO in February 2006.  A 
transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected lumbar spine 
disability is worse than contemplated by his initially 
assigned 20 percent rating.  The Board determines that a 
remand is warranted in order to afford the veteran another VA 
examination to determine the nature and severity of his 
service-connected compression fracture of L2 with 
degenerative joint disease of the lumbar spine.  

The veteran was last afforded a VA examination in October 
2004.  In his October 2005 substantive appeal, he indicated 
that in the prior 30 days he had been experiencing a lot of 
back aches, as well as pain in his right leg and hip after 
standing for long periods of time.  Moreover, subsequent VA 
treatment records reflect complaints of back pain that had 
increased and was radiating into the neck.  The report of the 
October 2004 VA examiner did not reflect any complaint, 
treatment, or diagnosis of neurological symptoms related to 
the veteran's service-connected back disability.  Thus, the 
Board finds that another VA examination is warranted.  See 38 
C.F.R. § 3.159 (2007); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Further, the VCAA is applicable to the claim now before the 
Board.  The Board notes that the veteran was advised under 
VCAA with regard to his original service connection claim, 
but he was not advised as to the evidence necessary to 
substantiate his initial rating claim.  In Dingess/Hartman v. 
Nicholson, the Court of Appeals for Veterans Claims held that 
VCAA notice applies to all elements of a service connection 
claim, including disability ratings and effective dates.  19 
Vet. App. 473 (2006).  The veteran has not been advised of 
the type of evidence necessary to establish these two 
elements for the disability now on appeal.  Therefore, this 
remand for substantive development will also enable VA to 
provide appropriate notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3159(b).
 
Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman.

2.	Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected compression fracture of L2 
with degenerative joint disease of the 
lumbar spine.  The claims file should 
be made available for review, and the 
examination report reflect that such 
review occurred.  All necessary and 
appropriate tests should be conducted, 
to include range of motion and 
sensory/motor testing of the lower 
extremities, and the results documented 
in the examination report. 

The examiner should comment on the 
impact of the veteran's symptomatology 
on activities of daily living and work.  
Additionally, he or she should indicate 
whether the veteran suffers any 
increased limitation due to pain, 
weakness, fatigability, or lack of 
endurance.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, the report 
should specifically address whether the 
manifestations of the veteran's right 
sciatic nerve disability are mild, 
moderate, or severe.  The examiner may 
consult with other specialists, such as 
a neurologist, as necessary to form an 
adequate opinion in this regard.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the February 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




